E                   NEW            GENE

                                                 XAS




Honorable Glen Aaron,  Jr.                          Opinion No.      M-771
County Attorney
Tom Green County Courthouse                         Re:    Whether one who is granted
San Angelo,  Texas 76901                                    an occupational   driver’s
                                                            license under Article 6687b
                                                            is entitled also to receive
                                                            the return of his automobile
                                                           registration   receipts and
Dear Mr.      Aaron:                                       license plates.

             You have recently       requested     an opinion of this office   which
reads     as follows:

                “Is an individual who is granted an occupational
            driver’s  license under Section 23A, Article 6687b,
            Vernon’s   Civil Statutes, as amended,  entitled also
            to receive the return of his automobile  registration
            receipt and license plates ? ”

Section    23A,   Article   6687b,    Vernon’s     Civil Statutes,   reads   as follows:

                 “(a) Any person whose license has been suspended
            for causes other than physical or mental disability
            or impairment     may file with the judge of the district
            court having jurisdiction    within the county of his
            residence,   a verified petition setting forth in de-
            tail an essential  need for operating a motor vehi-
            cle in the performance     of his occupation or trade.
            The hearing on the petition may be ex parte in
            nature.    The judge hearing the petition shall enter
            an order either finding that no essential      need exists
            for the operating of a motor vehicle in the performance
            of the occupation or trade of the petitioner or enter
            an order finding an essential     need for operating
            a motor vehicle in the performance        of the occupation
            or trade of the petitioner.     In the event the judge enters


                                          -3758-
Honorable   Glen Aaron,    Jr.,   page 2          (M-771)




        the order finding an essential      need as set out herein,
        he shall also, as part of such finding, determine the
        actual need of the petitioner in operating a motor
        vehicle in his occupation or trade and shall restrict
        the use of the motor vehicle to the petitioner’s           actual
        occupation or trade and the right to drive to and from
        the place of employment       of the .petitioner,    and shall
        require the petitioner to give proof of a valid policy
        of automobile liability insurance in accordance            with
        the provisions   of the Texas Safety Responsibility
        Law, Article 6701h, Vernon’s        Annotated Texas Sta-
        tutes . Such restrictions     shall be definite as to
        hours of the day, days of the week, type of occu-
        pation and areas or routes of travel to be permit-
        ted, except that in any event the petitioner shall not
        be allowed to operate a motor vehicle more than
        ten (10) hours in any twenty-four       (24) consecutive
        hours.    Unless further extended at the disc+,etion,
        of the District court, orders entered by such court
        shall extend for a period of twelve (12) months or
        less from the date of the original suspension.             A
        certified copy of the petition and the court order
        setting out the judge’s finding and the restrictions
        shall be forwarded to the Department.
             “(b) Upon receipt of the court order set out
        in (a) above and after compliance        with the provi-
        sions of the Texas Safety Responsibility          Law,
        Article 6701h, Vernon’s      Texas Civil Statutes,        the
        Department shall issue an occupational           license,
        showing on its face the restrictions        set out in the
        order of the court.
             “(c) Any person who violated the restrictions
        on his occupational    license shall be guilty of a
        misdemeanor     and upon conviction thereof shall
        be punished in the same manner as one convicted
        of driving a motor vehicle while license is sus-
        pended, and such occupational        license shall be
        automatically   cancelled. ”




                                       -3759-
Honorable   Glen Aaron,   Jr.,   page 3          (M-771)




          We find no decision of an appellate court construing this
Article relative to the fact situation under consideration.       This
Section 23A provides for the granting of an occupational       driver’s
license only where essential    need is shown to drive a motor vehicle
in the actual performance    of a person’s  trade or business.     No
clear language in the Section speaks with reference       to the restora-
tion of the license plates and the registration   receipts of the indivi-
dual to whom the occupational     driver’s license is granted.

          We are aware of the case of Ex Pare Saltel; 452 S.W.2d
711 (Tex. Civ. App. 1970, error ref. ). While statements      therein
are to the effect that a court may, under certain conditions,     author-
ize one to whom an occupational    license was granted to drive to
and from the place of his employment,      the court did not actually
pass upon either the granting or denial of that right, or the right
to receive back for his use the license plates and the registration
receipts  covering his motor vehicle which had been taken from
him incident to forfeiture  of his driving privilege.

          The Texas Department       of Public Safety, the administrative
agency charged with the enforcement        of the vehicle licensing laws,
has consistently   and uniformly    construed Section 23A as not author-
izing automatically    the return of licence plates and registration
papers upon the granting of an occupational       driver’s  license.   While
neither the Attorney General nor the courts are bound to follow a
departmental    construction   of an ambiguous statute, both the Attorney
General and the courts will ordinarily      uphold such a construction
where it is reasonable.      53 Tex. Jur. 2d 259, Statutes,    Sec. 177,
and cases cited therein.

           It is, therefore,   our opinion that one who is granted an
occupational     driver’s license under Section 23A, Article 6687b, is
not entitled automatically thereby to receive his automobile regi,s-
stration receipts and license plates.




                                      -3760-
Honorable     Glen Aaron,      page 4        (M-771)




                               SUMMARY

                One who is granted an occupational       driver’s   license
            under Section 23A, Article 6687, Vernon’s         Civil Statutes,
            is not entitled, automatically,    to receive the return of
            his automobile   registration   receipts and license plates.

                                             /,
                                          You&     very   truly,
                                                             /     <

                                                                  G
                                                          if& MARTIN
                                                       General of Texas

Prepared     by Lenny F. Zwiener
Assistant    Attorney General

APPROVED:
OPINION COMMIT          TEE

Kerns Taylor,      Chairman
W. E. Allen,      Co-Chairman

Roger Tyler
Charles Parrett
Dick Chote
Melvin Corley

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED      WALKER
Executive   Assistant

NOLA WHITE
First Assistant     Attorney    General




                                          -3761-